UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6094


GREGORY TYRONE GARY,

                Plaintiff – Appellant,

          v.

GENE JOHNSON, Director, Virginia Department of Corrections;
HARRIS L. DIGGS, Warden, Nottoway Correctional Center,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:09-cv-00606-JBF-DEM)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Tyrone Gary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory Tyrone Gary appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Gary v. Johnson, No. 2:09-cv-00606-JBF-DEM (E.D. Va.

filed Jan. 11, 2011; entered Jan. 12, 2011).                  We further deny

Gary’s motions for appointment of counsel and for transcript at

government expense.           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2